Citation Nr: 1200023	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to January 1996.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

The Veteran was scheduled for a January 2011 travel Board hearing.  The record indicates that the Veteran did not attend the scheduled hearing; therefore, his hearing request has been withdrawn.


FINDING OF FACT

The Veteran is not in need of regular aid and attendance by another individual and is not shown to be housebound due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance or housebound status have not been met.  38 U.S.C.A. §§ 1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

VA has met its duty to notify and assist the Veteran in this case.  In an August 2007  letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The Board notes that VCAA notice is applicable to the five elements of a service connection claim, including degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In light of the Board's denial of the Veteran's claim for special monthly compensation, neither a rating nor an effective date will be assigned and any questions as to such elements are rendered moot.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  Thus, the Board finds that any failure is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The Veteran's VA treatment records, lay statements, and July 2007 evaluation from the Veteran's VA physician have been associated with the claims file.  The Board finds that a VA examination is not necessary in this case.  In that regard, the record contains sufficient medical evidence addressing whether the Veteran is in need of regular aid and attendance based on his service-connected disabilities, and whether he is shown to be housebound due to service-connected disabilities.  The Board finds, therefore, that a VA examination is not necessary for disposition of the claim.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

The Veteran seeks special monthly compensation based upon the need for regular aid and attendance or for being housebound due to service-connected disabilities.  Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a), 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2010); 38 C.F.R. § 3.350(b)(3) (2011).  

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a) (2011). 

A finding that the Veteran is "bedridden" will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.  

The particular personal functions that the Veteran is unable to perform are considered in connection with the Veteran's condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

Special monthly compensation is alternatively payable for being permanently housebound by reason of a service-connected disability or disabilities.  This requirement is met when the Veteran has a single service-connected disability rated at 100 percent and (1) another service-connected disability rated at 60 percent or more, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2011).  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities will continue throughout his or her lifetime.  Id.

The Veteran is currently service-connected for PTSD, rated 70 percent disabling; fibromyalgia, rated 20 percent disabling; irritable bowel syndrome, rated 10 percent disabling; boxer's fracture of the right fifth metacarpal, rated 0 percent disabling; and allergic rhinitis, rated 0 percent disabling.  The Veteran is also in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

A July 2007 statement (TVC-16) from the Veteran's attending VA physician shows that the Veteran had a history of multiple hospitalizations due to service-connected PTSD.  The Veteran had difficulty coping with stress and was angered easily.  He had difficulty sleeping without medications.  The Veteran had some auditory hallucinations.  He benefited from the structured living environment of the group home where he was living.  PTSD was noted to be severe in degree.  The Veteran's physician stated that the Veteran was not homebound, but was in an assisted living program.  The VA physician filled out a questionnaire showing that the Veteran was not bedridden, blind, and did not have complete loss of anal or bladder sphincter control.  The Veteran could walk and could get around unassisted.  He was able to undress and dress himself without assistance.  He was able to attend to the needs of nature unassisted.  He was able to wash and keep himself ordinarily clean and presentable.  The Veteran was physically and mentally able to protect himself from the everyday hazards of life.  He was not confined to a nursing home.   

VA treatment records dated in February 2007 show that the Veteran had a history of schizoaffective disorder and PTSD and presented with psychotic symptoms.  June 2007 VA treatment notes show that the Veteran was hospitalized after a psychotic episode which resulted in him being evicted from his apartment.  The Veteran was homeless at that time.  The Veteran had a diagnosis of PTSD and a history of schizoaffective disorder.  He had a GAF score of 35.  The Veteran was seeking placement in a boarding home. VA treatment records dated in June 2007 show that the Veteran did not meet the "high-risk" criteria for consideration as a candidate for the mental health intensive case management.  The Veteran was found to have a diagnosis of severe persistent mental illness.  However, he did not meet the criteria for a finding of severe functional impairment.  The treatment note shows that the definition of severe functional impairment was such that a Veteran was neither currently capable of successful and stable self-maintenance in a community living situation, nor able to participate in necessary treatment without intensive support.  Mental health notes showed that the Veteran had improved and he was discharged in June 2007.  

VA and private treatment records dated in June 2007 and July 2007 show that the Veteran was admitted to a Veterans Affairs Community Residential Care Program (CRCP).  The Veteran attended mental health group counseling at VA and was able to keep appointments at VA for mental health treatment.  A July 2007 PTSD assessment noted that the Veteran seemed to be delusional.  The VA psychologist stated that while the Veteran carried a diagnosis of PTSD, for which he was service-connected, he was of the opinion that PTSD was neither his primary diagnosis at present, nor were his psychotic symptoms secondary to it.  The Veteran's assessment was to rule out schizophrenia, schizoaffective disorder, and bipolar disorder mixed, severe with psychotic features.  The Veteran had a GAF score of 37.  A July 2007 mental health attending note shows that the Veteran had complaints related to a lack of sleep, hallucinations, and nightmares.  Care providers at CRCP were concerned that the Veteran's disruptive behaviors, including pacing hallways at night and being disruptive at church, may lead the Veteran's being arrested or assaulted by others.  The Veteran's treating physician, however, determined that the Veteran was not at immanent risk to harm himself or others at that time.  

The Veteran submitted several statements and arguments in support of his claim, dated in April 2008, October 2008, and December 2008.  The Veteran contends that his service-connected disabilities are severe in degree.  He contends that he was previously homeless due to his PTSD and needed a more stable living condition.  He contends that other Veterans in his residential care program, with lower disability ratings, were in receipt of aid and attendance.  He contends that his high disability ratings show how disabled he is and that he is in need of aid and attendance.

The Board notes, that while the Veteran's service-connected PTSD is shown by the record to be severe in degree, and while the Veteran is currently in receipt of a TDIU due to his service-connected disabilities, as discussed above, the criteria for the payment of special monthly compensation due to the need for regular aid and attendance is not contingent upon a high rating or unemployability.  Instead, the Veteran must show that he is permanently bedridden or that he is so helpless as a result of service-connected disability as to be in need of the regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2010); 38 C.F.R. § 3.350(b)(3) (2011).  

In order to receive special monthly compensation based on being permanently housebound, the Veteran is required to have a single service-connected disability rated at 100 percent, and (1) another service-connected disability rated at 60 percent or more, or (2) he must be permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2011).  In the present case, the Veteran is not in receipt of a 100 percent rating for a single service-connected disability in accordance with 38 U.S.C.A. § 1114(s), and therefore, does not meet the threshold criteria for receipt of special monthly compensation based on being permanently housebound.  As noted above, the Veteran is currently in receipt of a 70 percent evaluation for PTSD.  While he is in receipt of a 100 percent rating based on a TDIU, he does not have a single service-connected disability rated at 100 percent.  The Board notes, further, that the medical evidence of record, to include a July 2007 statement from the Veteran's attending VA physician, shows that the Veteran is not permanently housebound.  The Board finds therefore, that special monthly compensation is not warranted under the provisions of 38 U.S.C.A. § 1114(s).

Based upon the evidence of record, the Board finds the Veteran is not helpless nor is he in need of the regular aid and attendance of another person as a result of his service-connected disabilities.  See 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2010); 38 C.F.R. § 3.350(b) (3) (2011).  A July 2007 statement from the Veteran's attending VA physician shows that the Veteran is able to dress and undress himself and to keep himself ordinarily clean and presentable.  The July 2007 statement also shows that the Veteran is able to feed himself, and he is able to attend to the wants of nature.  The Veteran's other service-connected disabilities (irritable bowel syndrome, boxer's fracture of the right fifth metacarpal, and allergic rhinitis) are not shown by medical evidence of record to affect the Veteran's ability to dress, groom, and feed himself, or to attend to the wants of nature.  The Veteran is not in need of any prosthetic or orthopedic appliances secondary to his service-connected disabilities.  

Although the Veteran's PTSD is shown to be severe in degree, he is not shown to have mental incapacity which required care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment as delineated under 38 C.F.R. § 3.352(a) (2011).  In that regard, the July 2007 statement from the Veteran's physician shows that the Veteran was physically and mentally able to protect himself from the everyday hazards of life.  A June 2007 VA treatment note shows that the Veteran did not have severe functional impairment; and in that regard, the Veteran was determined to be capable of successful and stable self-maintenance in a community living situation, and he was able to participate in necessary treatment without intensive support.  A July 2007 VA treatment note, while indicating that the Veteran had exhibited some disruptive behaviors, shows he was not at immanent risk to harm himself or others.  The Board finds that the evidence of record does not establish that the Veteran is in need of the regular aid and attendance of another person as a result of his service-connected disabilities.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected disabilities.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the Board has already noted above, although the Veteran's service-connected PTSD is shown to be severe in degree, the Veteran has not presented sufficient lay or medical evidence which establishes that he is in need of regular aid and attendance as a result of his service-connected disabilities under the provisions of 38 U.S.C.A. § 1114(l).  The objective medical evidence in this case shows that the Veteran is not in need of regular aid and attendance as a result of his service-connected disabilities.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The Board finds that this evidence, provided by the Veteran's VA attending physician and shown by the Veteran's VA treatment is probative, and there is little persuasive evidence to the contrary.  The Board finds therefore, that special monthly compensation is not warranted under the provisions of 38 U.S.C.A. § 1114(l).  

C.  Conclusion

The preponderance of the evidence is against finding that the Veteran is in need of the regular aid and attendance of another individual or housebound due to service-connected disabilities.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.
 





ORDER

Entitlement to special monthly pension based on the need for aid and attendance or housebound status is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


